41                                Case 13-25155           Doc 44         Filed 01/10/19      Page 1 of 2
                               UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF MARYLAND
                                                        NORTHERN DIVISION

In re: KAREN L ODACHOWSKI                                                                                Case No.: 13-25155-RAG

                Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Robert S. Thomas, II, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 09/06/2013.
2) The plan was confirmed on 04/11/2014.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was completed on 09/25/2018.
6) Number of months from filing or conversion to last payment: 60.
7) Number of months case was pending: 64.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 34,010.00.
10) Amount of unsecured claims discharged without full payment: 61,369.93.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:           $51,325.00
       Less amount refunded to debtor:                       $1,363.00
 NET RECEIPTS:                                                                  $49,962.00

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                  $3,600.00
       Court Costs:                                                                  $.00
       Trustee Expenses and Compensation:                                      $3,771.40
       Other:                                                                        $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,371.40

 Attorney fees paid and disclosed by debtor:                $900.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim              Claim         Principal           Interest
Name                                        Class             Scheduled         Asserted           Allowed       Paid                Paid

AMERICAN INFOSOURCE LP AGENT FORUnsecured                          602.00          831.30           831.30          575.86                  .00
BANK OF AMERICA                             Unsecured            5,735.00              NA               NA              .00                 .00
CAPITAL ONE                                 Unsecured            6,412.00        5,436.03          5,436.03       3,765.62                  .00
CITICARDS                                   Unsecured            5,687.00              NA               NA              .00                 .00
COMPTROLLER OF THE TREASURY                 Priority               450.00          483.00           483.00          483.00                  .00
DEPARTMENT STORES NATL BANK/MACYS
                               Unsecured                         1,939.00        1,939.13          1,939.13       1,343.27                  .00
FREEDOM FEDERAL CREDIT UNION                Secured                258.00          258.00           258.00              .00                 .00
HFC/BENEFICIAL                              Unsecured            6,835.00              NA               NA              .00                 .00
HSBC CARD SERVICES                          Unsecured            5,165.00              NA               NA              .00                 .00
INTERNAL REVENUE SERVICE                    Priority                     NA      1,125.91               .00             .00                 .00
LABCORP                                     Unsecured               37.00              NA               NA              .00                 .00
MIDLAND FUNDING LLC                         Unsecured           14,654.00              NA               NA              .00                 .00


Page 1 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
41                                  Case 13-25155          Doc 44       Filed 01/10/19         Page 2 of 2
                                  UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF MARYLAND
                                                        NORTHERN DIVISION

In re: KAREN L ODACHOWSKI                                                                                Case No.: 13-25155-RAG

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim           Claim         Principal           Interest
Name                                         Class             Scheduled           Asserted        Allowed       Paid                Paid

NORTHLAND GROUP INC                          Unsecured           20,044.00               NA             NA              .00                 .00
QUANTUM3 GROUP LLC                           Unsecured            1,913.00          1,913.36       1,913.36       1,325.41                  .00
RECEIVABLES MANAGEMENT SYSTEM Unsecured                             238.00           165.61         165.61          114.69                  .00
SPRINT NEXTEL                                Unsecured              170.00           170.26         170.26          117.91                  .00
US BANK TRUST NA                             Secured             25,000.00         34,864.84     34,864.84       34,864.84                  .00

 Summary of Disbursements to Creditors:                                                            Claim         Principal           Interest
                                                                                                   Allowed       Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00             .00                  .00
     Mortgage Arrearage:                                                                         34,864.84       34,864.84                  .00
     Debt Secured by Vehicle:                                                                          .00             .00                  .00
     All Other Secured:                                                                             258.00             .00                  .00
 TOTAL SECURED:                                                                                  35,122.84       34,864.84                  .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00             .00                  .00
     Domestic Support Ongoing:                                                                         .00             .00                  .00
     All Other Priority:                                                                            483.00          483.00                  .00
 TOTAL PRIORITY:                                                                                    483.00          483.00                  .00

 GENERAL UNSECURED PAYMENTS:                                                                     10,455.69        7,242.76                  .00

 Disbursements:
        Expenses of Administration:                                                              $7,371.40
        Disbursements to Creditors:                                                             $42,590.60
 TOTAL DISBURSEMENTS:                                                                                                             $49,962.00

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      01/10/2019                                      By:   /s/Robert S. Thomas, II
                                                                                   Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
